 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00265-GMN-CWH
 7                           Plaintiff,
                                                           ORDER
 8           v.
 9    ALBERT LOPEZ, et al.,
10                           Defendants.
11

12           Presently before the court is defendant Albert Lopez’s motion to exclude expert testimony

13   for failure to comply with the court’s deadline (ECF No. 1532), filed on March 3, 2019. The

14   government filed a response (ECF No. 1544) on March 16, 2019, and Lopez filed a reply (ECF

15   No. 1549) on March 24, 2019.

16           On June 14, 2017, a Superseding Criminal Indictment was filed charging defendant Albert

17   Lopez with Conspiracy to Participate in a Racketeering Enterprise, in violation of Title 18, United

18   States Code, Section 1962(d) (Count One); Violent Crime in Aid of Racketeering - Murder, in

19   violation of Title 18, United States Code, Section 1959(a)(1) (Count Two); and Using and

20   Carrying a Firearm During and in Relation to a Crime of Violence, Causing Death, in violation of

21   Title 18, United States Code, Sections 924(j)(1) and 2 (Count Three). (Superseding Indictment

22   (ECF No. 13).) The charges arise from allegations that Lopez and his twenty-two codefendants

23   are members of the Vagos Outlaw Motorcycle Gang and engaged in a variety of criminal activity.

24   (Id.)

25           In response to Lopez’s previous motion for early disclosure of any gang experts the

26   government intends to call at trial, the court ordered disclosure to the extent required by Rule

27   16(a)(1)(G). (See Mot. for Notice of Expert Testimony (ECF No. 869); see also Order (ECF No.

28   1382).) Those disclosures were provided on February 15, 2019. (Notice of Intent (ECF Nos.
 1   1499-1503).) The second amended scheduling order provides that notice of experts were due for

 2   group 1 defendants on February 15, 2019. (Seconded Amended Scheduling Order (ECF No.

 3   1453).) Trial is to commence for group 1 defendants on July 29, 2019. (Id.)

 4          Lopez argues that the disclosures are deficient because they lack opinions, bases, or

 5   summaries. Instead, they vaguely list topics of testimony, requiring him to guess as to the

 6   opinions to be presented, and thus, making it impossible to challenge the testimony or prepare

 7   cross-examination. He therefore moves for exclusion or in the alternative, for the government to

 8   provide sufficient notice. Additionally, he lists a variety of additional requests regarding the

 9   expert testimony. The government responds that its disclosures are sufficient, but provides

10   additional information to assist the defense, and to cure any perceived deficiency, for example, by

11   identifying code words to be explained.

12          Federal Rule of Criminal Procedure 16(a)(1)(G) provides that, upon a defendant’s request,

13   the government must provide the expert’s qualifications, a written summary of their expected

14   testimony, including their opinions, and the bases and reasons for those opinions. See Fed. R.

15   Crim. P. 16(a)(1)(G). The purpose of requiring disclosure of an expert’s qualifications is to

16   provide information to the defendant in order to determine whether the expert qualifies under

17   Federal Rule of Evidence 702. See Fed. R. Crim. P. 16(a)(1)(G) advisory committee’s note to

18   1993 amendment. A written summary of the expert’s anticipated testimony provides for more

19   complete pretrial preparation for the requesting party. See id. Finally, the bases and reasons for

20   the anticipated opinions provides a requesting party the ability to gauge whether the purported

21   bases and reasons for an opinion are admissible under Federal Rules of Evidence 703. See id.

22          Here, there is no dispute that the government has satisfied the requirement of providing

23   the expert’s qualifications. At issue is whether the government has provided a written summary

24   of their expected testimony, including their opinions, and the bases and reasons for those

25   opinions.

26          The government divides the five experts at issue into two groups. First, Special Agent

27   Carr, Mr. Skelton, and Investigator Grimm are experts on outlaw motorcycle clubs generally and

28   the Vagos specifically. The disclosure for each expert is identical, except as noted:


                                                  Page 2 of 6
 1           Pursuant to Rule 702 of the Federal Rules of Evidence, the Government intends to
 2           call [SA Carr/Skelton/Grimm] to provide expert testimony regarding the
             background, structure, and nature of outlaw motorcycle clubs generally, and the
 3           Vagos Outlaw Motorcycle Club specifically, to include the terminology, symbols,
             patches, bylaws, rules, memberships, purposes, practices, leadership roles and
 4           duties, associated and rival organizations, and the modus operandi of such
             organizations. [SA Carr’s/Skelton/Grimm] testimony regarding modus operandi
 5           will include expert opinion regarding the interactions between Vagos members
 6           within the organization as well as with those outside the organization, to include
             citizens, other outlaw motorcycle club members, and law enforcement. [SA
 7           Carr/Skelton/Grimm] is also expected to testify as an expert regarding the
             interpretation and meaning of code words and cryptic conversations contained on
 8           the recordings of intercepted communications which will be introduced at trial.
             The scope of the expert testimony may also be dictated, in part, by the defenses
 9
             raised through the defense opening statements, cross-examination of government
10           witnesses, and possible defense witnesses. The scope of [SA
             Carr’s/Skelton/Grimm] expert testimony will include, but is not limited to,
11           paragraphs 1 and 2 of the Superseding Indictment, which are incorporated here by
             reference. See ECF No. 13, ¶¶ 1, 2.
12

13   (See Notice of Intent (ECF Nos. 1501-03).) The disclosures for Special Agent Carr and Mr.

14   Skelton include this additional language:

15           Additionally, SA Carr’s expert testimony in this case will include, but is not
             limited to, the subject matters included in his testimony in State of Nevada v.
16
             Steven Carr et al., Case No. 11BGJ121A-E, which has been produced at Bates
17           USA0116472.

18           Additionally, Mr. Skelton’s expert testimony in this case will include, but is not
             limited to, the subject matters included in his testimony in State of Nevada v.
19           Ernesto Gonzalez, Case No. CR11-1718B, which has been produced at Bates
             USA0088801, USA0089587, and USA0137748.
20

21   (See Notice of Intent (ECF Nos. 1501-02).)

22           Second, Special Agent Neal and Sergeant Bennett are identified as experts on code words

23   and cryptic language used by the Vagos in intercepted calls. The disclosures for both are the

24   same:
             an expert witness regarding the background, structure, and nature of outlaw
25           motorcycle clubs generally, and the Vagos Outlaw Motorcycle Club specifically,
26           to include the terminology, symbols, patches, bylaws, rules, memberships,
             purposes, practices, leadership roles and duties, associated and rival
27           organizations, and the modus operandi of such organizations pursuant to Rule 702
             of the Federal Rules of Evidence. [Sergeant Bennett/SA Neal] is trained in the
28           investigation of crimes involving outlaw motorcycle organizations. [Sergeant


                                                  Page 3 of 6
             Bennett’s/SA Neal] testimony regarding terminology and symbols will include
 1           expert opinion regarding the use of various code words and cryptic language used
 2           by members and associates of the Vagos organization during intercepted phone
             calls, and the meaning of those terms. The scope of the expert testimony may also
 3           be dictated, in part, by the defenses raised through the defense opening
             statements, cross-examination of government witnesses, and possible defense
 4           witnesses. [Sergeant Bennett’s expert testimony in this case will include, but is
             not limited to, the subject matters included in his testimony in State of Nevada v.
 5           Ernesto Gonzalez, Case No. CR11-1718B, which has been produced at Bates
 6           USA0089587 and USA0137748.”]

 7   (Notice of Intent (ECF Nos. 1499, 1500).)

 8           Lopez argues that the disclosures provide no opinions, bases, or summaries. The

 9   government responds that the scope of the testimony for Special Agent Carr, Mr. Skelton, and

10   Investigator Grimm is listed in the notice and specific paragraphs in the indictment which are

11   incorporated by reference. As to the disclosures of experts Special Agent Carr, Mr. Skelton, and

12   Investigator Grimm, the court finds that the disclosures fully set forth the scope of the experts’

13   anticipated testimony, but fail to identify any of the experts’ opinions. Review of the seven pages

14   in the superseding indictment reveal a series of statements regarding the Vagos, for example, that

15   they are a highly organized criminal organization which adhered to a hierarchical chain of

16   command. (See Superseding Indictment (ECF No. 13) ¶ 2(c).) But the experts provide no

17   specific opinions (or the reasons for their opinions) as to those allegations. These deficiencies

18   leave Lopez to speculate what a particular witness will say, and they provide no explanation or

19   justification that could be challenged during cross-examination. Nor do they allow for

20   consideration as to admissibility under Federal Rule of Evidence 703. The government must

21   provide more than a list of general subjects to be covered by the expert testimony. If the experts

22   have adopted each of the allegations in the indictment as their own opinions, they have not said

23   so, nor have they provided an explanation regarding the basis for their conclusions, as required by

24   Rule 16(a)(1)(G). 1

25

26

27
     1
      Because expert opinions must be identified, phrases such as, “including, but not limited to” do not
28   sufficiently provide notice of opinions.


                                                    Page 4 of 6
 1           Similarly, regarding the disclosures of Special Agent Neal and Sergeant Bennett, whose

 2   expertise is code words and cryptic language used by the Vagos in intercepted calls, the court’s

 3   conclusion is the same. 2 No code words are identified in the disclosure, and so no opinions are

 4   provided. In its response, the government provides a list of sixty-eight words and an explanation

 5   of the words. If the experts adopt those explanations of the words, they should say so.

 6   Additionally, although providing the transcript of prior expert testimony simplifies the

 7   defendant’s task of understanding the basis for the expert’s opinions, Lopez should not be

 8   required to mine the transcript for opinions that might be used in this case. The explanation for a

 9   particular opinion can be general and summary, but it must be provided. 3 Accordingly, the court

10   finds that the disclosures are deficient.

11           Lopez argues in his motion that the government must disclose additional expert

12   information, for example: transcripts of all prior testimony, whether the witness testified as a

13   gang expert, or disclosure of specific training that supports the opinions. Lopez provides no

14   points and authorities to justify these requests, and so the court rejects them in favor of requiring

15   the government to fully comply with Rule 16(a)(1)(G).

16           Where the government has failed to comply with this disclosure requirement, the district

17   court may:

18           (A) order that party to permit the discovery or inspection; specify its time, place, and
19           manner; and prescribe other just terms and conditions;
             (B) grant a continuance;
20           (C) prohibit that party from introducing the undisclosed evidence; or
             (D) enter any other order that is just under the circumstances.
21

22   Fed. R. Crim. P. 16(d)(2). Given the sufficient time remaining before trial, and the partial
23   satisfaction of the disclosure requirements, the court finds it just to not exclude the government’s
24

25   2
      The court takes no position on whether an expert is needed to explain cryptic language used during a
     criminal enterprise. Undercover police officers interpret many such words daily.
26   3
       In contrast, an expert's written report in a civil case must include not only "a complete statement of all
27   opinions the witness will express and the basis and reasons for them" and his qualifications, but also all of
     the data or other information considered in forming the opinion, all summary or supporting exhibits, and
28   the compensation he was paid. Fed. R. Civ. P. 26(a)(2)(B)(i); see also 26(a)(2)(B)(i)-(vi).


                                                     Page 5 of 6
 1   experts, but rather to require the government to provide a more focused expert summary,

 2   consistent with the guidance in this order and Rule 16(a)(1)(G), no later than June 20, 2019.

 3             IT IS THEREFORE ORDERED that defendant Albert Lopez’s motion to exclude expert

 4   testimony (ECF No. 1532) is GRANTED in part and DENIED in part. It is granted to the extent

 5   the government must provide the appropriate notice required by Rule 16(a)(1)(G). It is denied in

 6   all other respects. The government’s disclosure under Rule 16(a)(1)(G) is due no later than June

 7   20, 2019 for defendants Palafox, Lopez, Gillespie, Perez, Gonzalez, Campos, Morales, and

 8   Garcia.

 9             DATED: June 6, 2019

10

11

12                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 6 of 6
